Case 21-30660-KLP           Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01           Desc Main
                                     Document     Page 1 of 14


 John C. Longmire (pro hac vice admission pending)          Christopher A. Jones (VSB# 40064)
 Matthew A. Feldman (pro hac vice admission pending)        David W. Gaffey (VSB# 85088)
 James H. Burbage (pro hac vice admission pending)          Jae Won Ha (VSB# 94781)
 WILLKIE FARR & GALLAGHER LLP                               WHITEFORD TAYLOR & PRESTON LLP
 787 Seventh Avenue                                         Two James Center
 New York, NY 10019                                         1021 E. Cary Street, Suite 1700
                                                            Richmond, VA 23219
 Telephone:         (212) 728-8000                          Telephone:             (804) 977-3300
 Facsimile:         (212) 728-8111                          Facsimile:             (804) 977-3299

 Proposed Co-Counsel to the Debtors and Debtors in Possession


                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                            )
 In re:                                                     )   Chapter 11
                                                            )
 PAPER SOURCE, INC.,                                        )   Case No. 21-30660
                                                            )
                         Debtor                             )
                                                            )
 Tax I.D. No. XX-XXXXXXX                                    )
                                                            )
 In re:                                                     )   Chapter 11
                                                            )
 PINE HOLDINGS, INC.,                                       )   Case No. 21-30661
                                                            )
                         Debtor                             )
                                                            )
 Tax I.D. No. XX-XXXXXXX                                    )


                      DEBTORS’ MOTION FOR ENTRY OF AN
                 ORDER (A) DIRECTING JOINT ADMINISTRATION OF
               CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

          The debtors and debtors in possession in the above-captioned cases (together, the

“Debtors”) move (this “Motion”) for entry of an order substantially in the form attached hereto as

Exhibit A (the “Proposed Order”), pursuant to section 105(a) of title 11 of the United States Code

(the “Bankruptcy Code”), rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and rules 1015-1 and 9013-1 of the Local Rules of the United States
Case 21-30660-KLP             Doc 3     Filed 03/02/21 Entered 03/02/21 03:29:01                    Desc Main
                                        Document     Page 2 of 14



Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy Rules”), (a) directing

procedural consolidation and joint administration of these chapter 11 cases and (b) granting related

relief.    In support of the Motion, the Debtors rely upon and incorporate by reference the

Declaration of Ronald Kruczynski, Chief Financial Officer of Paper Source, Inc., in Support of

Chapter 11 Petitions and First Day Motions (the “First Day Declaration”),1 which was filed with

the Court concurrently herewith, and respectfully represent as follows:

                                                  Background

           1.     The Debtors operate a leading lifestyle brand and retailer of premium paper

products, crafting supplies and related gifts, including custom invitations, greeting cards and

personalized stationery and stamps. Through their 158 domestic stores and e-commerce website,

the Debtors are an omnichannel provider of fine and artisanal papers, wedding paper goods, books

and gift wrap. The Debtors also provide wedding consultation, crafting supplies and instructions,

and subscription services. The Debtors’ administrative headquarters is in Chicago, Illinois.

           2.     The Debtors commenced these cases on the date hereof (the “Petition Date”) by

filing voluntary petitions for relief under chapter 11 of the Bankruptcy Code in order to facilitate

a timely and efficient sale process for all or substantially all of their business. As set forth in the

First Day Declaration, the Debtors believe the sale process will maximize the value of the Debtors’

estates for the benefit of all stakeholders.

           3.     The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

Code. Concurrently with the filing of this Motion, the Debtors have requested procedural

consolidation and joint administration of these chapter 11 cases pursuant to Bankruptcy Rule


1
          Capitalized terms used but not otherwise defined herein have the meanings given to them in the First Day
          Declaration.

                                                        -2-
Case 21-30660-KLP         Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01             Desc Main
                                   Document     Page 3 of 14



1015(b). As of the date hereof, no trustee, examiner, or official committee has been appointed in

these chapter 11 cases.

                                     Jurisdiction and Venue

          4.   The United States Bankruptcy Court for the Eastern District of Virginia (the

“Court”) has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the

Standing Order of Reference from the United States District Court for the Eastern District of

Virginia, dated July 10, 1984. The Debtors confirm their consent, pursuant to Bankruptcy Rule

7008, to the entry of a final order by the Court in connection with this Motion to the extent that it

is later determined that the Court, absent consent of the parties, cannot enter final orders or

judgments in connection herewith consistent with Article III of the United States Constitution.

          5.   Venue of the cases and this Motion is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

          6.   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

          7.   The predicates for the relief requested herein are section 105(a) of the Bankruptcy

Code, Bankruptcy Rule 1015(b) and Local Bankruptcy Rules 1015-1 and 9013-1.

                                         Relief Requested

          8.   By this Motion, the Debtors seek entry of the Proposed Order, pursuant to

Bankruptcy Rule 1015(b) and Local Bankruptcy Rules 1015-1 and 9013-1, directing the

procedural consolidation and joint administration of these chapter 11 cases and granting related

relief.

          9.   The Debtors request that the Office of the Clerk of the Court (the “Clerk of the

Court”) keep one consolidated docket, one file, and one consolidated service list for all of the

Debtors’ chapter 11 cases under the case number assigned to Paper Source, Inc. (the wholly owned



                                                 -3-
Case 21-30660-KLP             Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01             Desc Main
                                       Document     Page 4 of 14



subsidiary of Pine Holdings, Inc.) and that the chapter 11 cases be administered under a

consolidated caption, as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                            )
    In re:                                                  )    Chapter 11
                                                            )
    PAPER SOURCE, INC., et al.,1                            )    Case No, 21-30660 (___)
                                                            )
                            Debtors                         )    (Jointly Administered)
                                                            )


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
             federal tax identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc.
             (8035). The Debtors’ service address is 125 South Clark St., Chicago, IL 60603.

             10.    The Debtors further request that the Court waive the requirement of section

342(c)(1) of the Bankruptcy Code and Bankruptcy Rule 2002(n) for the inclusion of the Debtors’

full tax identification numbers in the captions for the Debtors’ filings with the Court and notices

sent to creditors.

             11.    The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket of Pine Holdings, Inc. to reflect the joint administration of these chapter

11 cases:

                    An order has been entered in accordance with Rule 1015(b) of the
                    Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                    Local Bankruptcy Rules for the United States Bankruptcy Court for
                    the Eastern District of Virginia directing joint administration for
                    procedural purposes only of the chapter 11 cases of: Pine Holdings,
                    Inc., Case No. 21-30661; and Paper Source, Inc., Case No. 21-
                    30660. The docket in Case No. 21-30660 should be consulted for
                    all matters affecting this case.

             12.    Finally, the Debtors seek authority to file the monthly operating reports required by

the Office of the United States Trustee Eastern District of Virginia Richmond Division Chapter 11

                                                     -4-
Case 21-30660-KLP         Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01             Desc Main
                                   Document     Page 5 of 14



Guidelines, issued by the Office of the United States Trustee for the Eastern District of Virginia

(the “U.S. Trustee”), on a consolidated basis, but the Debtors shall track and break out

disbursements on a debtor-by-debtor basis in each monthly operating report.

                                          Basis for Relief

        13.    Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015(b). The two Debtor entities

that commenced chapter 11 cases are “affiliates” as that term is defined in section 101(2) of the

Bankruptcy Code. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court

to grant the relief requested herein.

        14.    Further, Local Bankruptcy Rule 1015-1 provides additional authority for the Court

to order joint administration of these chapter 11 cases:

               In all joint petitions filed with the Court, the case will be
               administered through joint administration of the estates unless the
               trustee or other interested party files an objection to joint
               administration within 14 days after the meeting of creditors and
               gives notice of a hearing date on such objection.

Local Bankr. R. 1015-1.

        15.    Joint administration of these chapter 11 cases will provide significant

administrative convenience both to the Debtors and to this Court. Many of the motions, hearings,

and orders in these chapter 11 cases will affect every Debtor entity, and jointly administering these

chapter 11 cases will avoid unnecessary expenses by eliminating the need for duplicative filings,

objections, notices, and hearings. Additionally, joint administration will reduce the administrative

burdens imposed on the Court, as the Clerk of the Court will be permitted to utilize a single docket

for the chapter 11 cases and to combine notices to creditors and other parties in interest in the



                                                 -5-
Case 21-30660-KLP           Doc 3     Filed 03/02/21 Entered 03/02/21 03:29:01                   Desc Main
                                      Document     Page 6 of 14



Debtors’ respective cases. Jointly administering the cases will also enable the U.S. Trustee and all

parties in interest to monitor these chapter 11 cases with greater ease and efficiency.

         16.    Moreover, joint administration will not prejudice the Debtors’ respective

constituencies because the relief sought herein is only administrative and will not affect the

substantive rights of any party in interest. Each creditor will retain its ability to file its claim

against a particular estate.

         17.    Joint administration is generally non-controversial, and courts in this jurisdiction

routinely order joint administration in cases with multiple related debtors. See, e.g., In re Guitar

Center, Inc., No. 20-34656 (KRH) (Bankr. E.D. Va. Nov. 23, 2020) (directing joint administration

of chapter 11 cases); In re Le Tote, Inc., No. 20-33332 (KLP) (Bankr. E.D. Va. Aug. 3, 2020)

(same); In re Ascena Retail Grp., Inc., No. 20-33113 (KRH) (Bankr. E.D. Va. July 23, 2020)

(same); In re Chinos Holdings, Inc., No. 20-32181 (KLP) (Bankr. E.D. Va. May 5, 2020) (same);

In re Pier 1 Imports, Inc., No. 20-30805 (KRH) (Bankr. E.D. Va. Feb. 18, 2020) (same); In re

Gemstone Solutions Group, Inc., No. 19-30258 (KLP) (Bankr. E.D. Va. Jan. 17, 2019) (same); In

re Toys “R” Us, Inc., No. 17-34665 (KLP) (Bankr. E.D. Va. Sept. 19, 2017) (same); In re The

Gymboree Corp., No. 17-32986 (KLP) (Bankr. E.D. Va. June 2, 2017) (same); In re Penn Va.

Corp., No. 16-32395 (KLP) (Bankr. E.D. Va. May 13, 2016) (same); In re Alpha Nat. Res., Inc.,

No. 15-33896 (KRH) (Bankr. E.D. Va. Aug. 5, 2015) (same).2

        18.     Furthermore, it is appropriate to waive the requirement of section 342(c)(1) of the

Bankruptcy Code and Bankruptcy Rule 2002(n) for the inclusion of the Debtors’ full tax

identification numbers in the captions for the Debtors’ filings with the Court and notices sent to




2
        Because of the voluminous nature of the orders cited herein, such orders have not been attached to this
        Motion. Copies of these orders are available upon request to the Debtors’ proposed counsel.

                                                     -6-
Case 21-30660-KLP          Doc 3   Filed 03/02/21 Entered 03/02/21 03:29:01                 Desc Main
                                   Document     Page 7 of 14



creditors. This information is available on all of the Debtors’ chapter 11 petitions. Waiver of this

requirement is purely procedural in nature and will ease the administrative burden on the Debtors.

           19.   Accordingly, the Debtors submit that the relief requested herein is in the best

interests of their estates, their creditors, and all other parties in interest, and therefore should be

granted.

                       Waiver of Memorandum of Points and Authorities

           20.   The Debtors respectfully request that this Court treat this Motion as a written

memorandum of points and authorities or waive any requirement that this Motion be accompanied

by a written memorandum of points and authorities as described in Local Bankruptcy Rule

9013-1(G).

                                               Notice

           21.   The Debtors will provide notice of this Motion via first class mail, facsimile or

email (where available) to: (a) the United States Trustee for the Eastern District of Virginia; (b) the

holders of the 30 largest unsecured claims against the Debtors (on a consolidated basis); (c) the

agents under the Debtors’ prepetition first and second lien secured term loans and counsel thereto;

(d) MidCap Financial Trust and counsel thereto; (e) Victory Park Management, LLC and counsel

thereto; (f) the United States Attorney’s Office for the Eastern District of Virginia; (g) the Internal

Revenue Service; (h) the Office of the Attorney General for the states in which the Debtors operate;

(i) the National Association of Attorneys General; and (j) any party that has requested notice

pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors submit that,

in light of the nature of the relief requested, no other or further notice need be given.

                                         No Prior Request

           22.   No prior request for the relief sought in this Motion has been made to this or any

other court.

                                                  -7-
Case 21-30660-KLP          Doc 3      Filed 03/02/21 Entered 03/02/21 03:29:01              Desc Main
                                      Document     Page 8 of 14



        WHEREFORE, the Debtors respectfully request entry of the Proposed Order, granting the

relief requested herein and such other relief as the Court may deem appropriate under the

circumstances.


Richmond, Virginia
Dated: March 2, 2021

 /s/ Christopher A. Jones
 Christopher A. Jones (VSB# 40064)                 John C. Longmire (pro hac vice admission pending)
 David W. Gaffey (VSB# 85088)                      Matthew A. Feldman (pro hac vice admission pending)
 Jae Won Ha (VSB# 94781)                           James H. Burbage (pro hac vice admission pending)
 WHITEFORD TAYLOR & PRESTON LLP                    WILLKIE FARR & GALLAGHER LLP
 Two James Center                                  787 Seventh Avenue
 1021 E. Cary Street, Suite 1700                   New York, NY 10019
 Richmond, VA 23219
 Telephone:        (804) 977-3300                  Telephone:         (212) 728-8000
 Facsimile:        (804) 977-3299                  Facsimile:         (212) 728-8111

 Proposed Co-Counsel to the Debtors                    Proposed Co-Counsel to the Debtors
 and Debtors in Possession                             and Debtors in Possession




                                                 -8-
Case 21-30660-KLP   Doc 3   Filed 03/02/21 Entered 03/02/21 03:29:01   Desc Main
                            Document     Page 9 of 14



                                   Exhibit A

                                 Proposed Order
Case 21-30660-KLP                 Doc 3     Filed 03/02/21 Entered 03/02/21 03:29:01                    Desc Main
                                           Document      Page 10 of 14


    John C. Longmire (pro hac vice admission pending)               Christopher A. Jones (VSB# 40064)
    Matthew A. Feldman (pro hac vice admission pending)             David W. Gaffey (VSB# 85088)
    James H. Burbage (pro hac vice admission pending)               Jae Won Ha (VSB# 94781)
    WILLKIE FARR & GALLAGHER LLP                                    WHITEFORD TAYLOR & PRESTON LLP
    787 Seventh Avenue                                              Two James Center
    New York, NY 10019                                              1021 E. Cary Street, Suite 1700
                                                                    Richmond, VA 23219
    Telephone:            (212) 728-8000                            Telephone:             (804) 977-3300
    Facsimile:            (212) 728-8111                            Facsimile:             (804) 977-3299

    Proposed Co-Counsel to the Debtors and Debtors in Possession



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                    )
    In re:                                                          )    Chapter 11
                                                                    )
    PAPER SOURCE, INC.,                                             )    Case No. 21-30660
                                                                    )
                               Debtor                               )
                                                                    )
    Tax I.D. No. XX-XXXXXXX                                         )
                                                                    )
    In re:                                                          )    Chapter 11
                                                                    )
    PINE HOLDINGS, INC.,                                            )    Case No. 21-30661
                                                                    )
                               Debtor                               )
                                                                    )
    Tax I.D. No. XX-XXXXXXX                                         )

                     ORDER (A) DIRECTING JOINT ADMINISTRATION OF
                   CHAPTER 11 CASES AND (B) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)1 of the debtors and debtors in possession in the above-

captioned cases (together, the “Debtors”) for entry of an order, pursuant to section 105(a) of the

Bankruptcy Code, Bankruptcy Rule 1015(b) and Local Bankruptcy Rules 1015-1 and 9013-1, (a)

directing the joint administration of the Debtors’ chapter 11 cases for procedural purposes only;



1
             Capitalized terms used but not otherwise defined herein have the meanings given to them in the Motion.
Case 21-30660-KLP          Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01                Desc Main
                                   Document      Page 11 of 14



and (b) granting related relief, all as more fully set forth in the Motion; and upon the First Day

Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Standing Order of Reference from the United States District Court for the Eastern

District of Virginia, dated July 10, 1984; and the requested relief being a core proceeding pursuant

to 28 U.S.C. § 157(b)(2); and venue of this proceeding and the Motion being proper pursuant to

28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in the Motion

is in the best interests of the Debtors’ estates, their creditors, and other parties in interest; and due

and proper notice of the Motion having been given and the requirements of Bankruptcy Rule

6004(a) and the Local Bankruptcy Rules having been satisfied by such notice; and no other or

further notice of the Motion being required; and a hearing having been held to consider the relief

requested in the Motion (the “Hearing”); and upon the record of the Hearing; and upon all of the

proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor,

        IT IS HEREBY ORDERED THAT:

         1.     The Motion is granted, as set forth herein.

         2.     The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered in accordance with the provisions of Bankruptcy Rule 1015

and Local Bankruptcy Rules 1015-1 and 9013-1 by the Court under Case No. 21-30660 (___).

         3.     All pleadings filed in the Debtors’ chapter 11 cases shall bear a consolidated caption

in the following form:




                                                   -2-
Case 21-30660-KLP                 Doc 3     Filed 03/02/21 Entered 03/02/21 03:29:01                     Desc Main
                                           Document      Page 12 of 14



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                    )
    In re:                                                          )    Chapter 11
                                                                    )
    PAPER SOURCE, INC., et al.,1                                    )    Case No. 21-30660 (___)
                                                                    )
                               Debtors                              )    (Jointly Administered)
                                                                    )


1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: Pine Holdings, Inc. (4460) and Paper Source, Inc. (8035). The Debtors’ service
             address is 125 South Clark St., Chicago, IL 60603

              4.     The foregoing caption satisfies the requirements set forth in Section 342(c)(1) of

the Bankruptcy Code.

              5.     The Clerk of the Court shall make a docket entry, substantially similar to the

following, on the docket of Pine Holdings, Inc. to reflect the joint administration of these chapter

11 cases:

                     An order has been entered in accordance with Rule 1015(b) of the
                     Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                     Local Bankruptcy Rules for the United States Bankruptcy Court for
                     the Eastern District of Virginia directing joint administration for
                     procedural purposes only of the chapter 11 cases of: Pine Holdings,
                     Inc., Case No. 21-30661; and Paper Source, Inc., Case No. 21-30660
                     The docket in Case No. 21-30660 should be consulted for all matters
                     affecting this case.

              6.     The Debtors shall maintain, and the Clerk of the Court shall keep, one consolidated

docket, one file, and one consolidated service list for these chapter 11 cases.

              7.     The Debtors are authorized to file the monthly operating reports required by the

Office of the United States Trustee Eastern District of Virginia Richmond Division Chapter 11

Guidelines, issued by the Office of the United States Trustee for the Eastern District of Virginia,



                                                            -3-
Case 21-30660-KLP         Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01            Desc Main
                                  Document      Page 13 of 14



on a consolidated basis, but the Debtors shall track and break out disbursements on a debtor-by-

debtor basis in each monthly operating report.

        8.     Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases, the Debtors,

or the Debtors’ estates, and this Order shall be without prejudice to the rights of the Debtors to

seek entry of an order substantively consolidating their respective cases.

        9.     The requirement under Local Bankruptcy Rule 9013-1(G) to file a memorandum

of law in connection with the Motion is waived.

        10.    The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

        11.    This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.



 Dated:
 Richmond, Virginia                                United States Bankruptcy Judge




                                                 -4-
Case 21-30660-KLP           Doc 3    Filed 03/02/21 Entered 03/02/21 03:29:01           Desc Main
                                    Document      Page 14 of 14



WE ASK FOR THIS:
/s/ Christopher A. Jones
 Christopher A. Jones (VSB# 40064)
 David W. Gaffey (VSB# 85088)
 Jae Won Ha (VSB# 94781)
 WHITEFORD TAYLOR & PRESTON LLP
 Two James Center
 1021 E. Cary Street, Suite 1700
 Richmond, VA 23219
 Telephone:        (804) 977-3300
 Facsimile:        (804) 977-3299

 - and –

 John C. Longmire (pro hac vice admission pending)
 Matthew A. Feldman (pro hac vice admission pending)
 James H. Burbage (pro hac vice admission pending)
 WILLKIE FARR & GALLAGHER LLP
 787 Seventh Avenue
 New York, NY 10019
 Telephone:       (212) 728-8000
 Facsimile:       (212) 728-8111

 Proposed Co-Counsel to the Debtors and Debtors in Possession



                          CERTIFICATION OF ENDORSEMENT
                       UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

       Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed
order has been endorsed by or served upon all necessary parties.

                                                             /s/ Christopher A. Jones




                                                       -5-
